Citation Nr: 1417932	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for panic disorder with agoraphobia, for the period from December 1, 2009 to May 24, 2010.

2.  Entitlement to an effective date earlier than May 24, 2010 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to February 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 30 percent for panic disorder with agoraphobia.  Subsequently, by a rating action in March 2011, the RO increased the evaluation for the Veteran's panic disorder with agoraphobia from 30 percent to 100 percent, effective May 24, 2010.  

The claim for an increased evaluation for panic disorder with agoraphobia was characterized by the RO as entitlement to an effective date earlier than May 24, 2010 for the assignment of a 100 percent evaluation.  The Board has recharacterized it as described above.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  During the period from December 1, 2009 to May 24, 2010, Veteran's panic disorder with agoraphobia was manifested by depressed mood, anxiety, difficulty sleeping, irritability, lack of concentration, social isolation, and a GAF score of 55, productive of occupational and social impairment with reduced reliability and productivity.  The evidence does not show that the Veteran's panic disorder resulted in occupational and social impairment with deficiencies in most areas.  

2.  A March 2011 rating action assigned a 100 percent disability rating for the Veteran's panic disorder with agoraphobia, effective May 24, 2010.  

3.  Prior to May 24, 2010, the Veteran was not permanently and totally disabled due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 50 percent, but no higher, for panic disorder with agoraphobia during the period from December 1, 2009 to May 24, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9422 (2013).  

2.  The criteria for entitlement to Dependents' Educational Assistance benefits were not met prior to May 24, 2010.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2009 from the RO to the Veteran, which was issued prior to the RO decision in March 2010.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in October 2008, the RO granted service connection for panic disorder with agoraphobia; a 30 percent disability rating was assigned, effective April 22, 2008.  

The Veteran's claim for an increased rating for his mental disorder (VA Form 21-0820) was received in December 2009.  The Veteran was afforded a VA examination in conjunction with his claim in January 2010.  At that time, he reported depressed mood on a daily basis, anhedonia, change of appetite, sleep disturbance, restlessness, fatigue, feelings of hopelessness, poor concentration, transient thoughts of suicide, anxiety, muscle tension, low frustration tolerance, low self-esteem, failure to finish tasks, panic attacks and interrupting others.  He described most of the symptoms as moderate.  The Veteran reported attempting suicide in April 2009.  The Veteran maintained that, due to difficulties with social interactions as well as the impact of anxiety and depression on his decision making capabilities, he has been unable to maintain employment.  The Veteran also reported that he missed several days of work due to fatigue and anhedonia subsequent to depression.  The Veteran further reported that he required constant verbal reinforcement by a co-worker to attend work on a regular basis.  The Veteran indicated that he had a positive relationship with his family members; however, his mental illness has placed a strain on both his mother and father.  The Veteran also indicated that he has a positive relationship with his parents; however, due to symptoms of anxiety, he has been unable to establish and maintain a romantic relationship.  He further noted that, while he continues to have social relationships with several individuals who he has known for 20 years, the relationships only continue due to their understanding.  He has no leisure pursuits as a result of his anxiety.  

On mental status examination, the Veteran had no impairment of thought process or communication.  No hallucination or delusions were noted.  There was no appropriate behavior.  The Veteran indicated that when he is exceptionally depressed, he will consider what life would be like without him on the planet.  He denied any current plans or intent.  The examiner noted that the Veteran is able to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  The Veteran had some memory loss or impairment.  The Veteran indicated that he experiences difficulties with reading comprehension; however, he stated that the time needed to comprehend information has increased while his ability to recall information has been unaffected.  The Veteran did not have any obsessive or ritualistic behavior that interferes with routine activities.  The Veteran did not have any irrelevant, illogical, or obscure speech patterns.  It was noted that the Veteran has severe panic attacks up to 3 times per day.  The examiner noted that the Veteran's panic attacks cause decreased social interactions, inability to maintain social contact while working.  It was reported that the Veteran has depressed mood and anxiety.  It was noted that his disability caused inability to maintain social aspects of employment, and decreased ability to follow through with responsibilities.  The examiner also reported that the Veteran has sleep impairment, which causes increased irritability, fatigue and decreased concentration the following day.  

The pertinent diagnosis was panic disorder with agoraphobia, major depressive disorder, recurrent, moderate; and generalized anxiety disorder.  The Veteran was assigned a GAF score of 55.  The examiner stated that the Veteran appears to have the capability to minimally interact with other individuals for brief periods of time as evidenced by his demeanor and participation in the examination.  He noted that the Veteran appears to have cognitive and psychological capacity to be employed in a situation in which contact with other individuals is minimized.  The examiner observed that, while social behavior is limited due to psychological symptoms, self-care and completion of activities of daily living continue within normal limits.  The Veteran reported that he is able to maintain brief contact with other individuals while working; symptoms of depression and anxiety require some social support to complete vocational requirements.  Additionally, the Veteran indicated that he has missed relatively few days of work due to psychological symptoms.  The examiner stated that the mental disorder symptoms are severe enough to interfere with occupational and social functioning.  

Received in October 2010 were VA progress notes dated from May 2008 through October 2010.  These records show that the Veteran received ongoing clinical attention and treatment for his panic disorder.  In April 2009, the Veteran was transferred from a private hospital to a VA hospital for evaluation after a suicide attempt.  During a clinical visit on April 9, 2009, it was noted that the Veteran had no memory of the suicide attempt; the examiner stated that it appeared to be an impulsive at under the influence of alcohol, and the Veteran stated that this was out of character for him.  A treatment note, dated in November 2009, indicates that letters were being sent to the Veteran as part of the suicide prevention mail program.  During a clinical visit in December 2009, the Veteran indicated that he was still having anxiety on Prozac.  He stated, however, that he was feeling more assertive and motivated which makes him feel as though the depression is resolving and he continues to work on issues.  


III.  Legal Analysis-Higher evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's panic disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9422 (2013).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9422 (2013).  

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  

A Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Nevertheless, a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's panic disorder with agoraphobia more closely approximates the criteria for a 50 percent rating for the period prior to May 24, 2010, even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; see also 38 C.F.R. § 4.7.  

In this regard, the Board notes that the evidence of record prior to May 24, 2010 shows that the Veteran was consistently described as having symptomatology that included anxiety, depression, panic attacks, difficulty sleeping, poor concentration, transient thoughts of suicide, and forgetfulness.  During the January 2010 VA examination, the Veteran reported a history of attempted suicide in April 2009, although he denied any current suicidal or homicidal thoughts, intent or plans.  The Veteran reported some difficulty with reading comprehension due to memory impairment, which requires additional time for studying.  The Veteran also reported having panic attacks up to several times per day.  The Veteran also reported that he missed several days of work due to fatigue and anhedonia and subsequent depression; as a result, he required constant verbal reinforcement by coworkers.  The Veteran reported he had difficulties with social interactions.  The examiner gave the Veteran a GAF score of 55, and described his symptoms as moderate to severe.   The examiner stated that the Veteran appears to have the capability to minimally interact with other individuals for brief periods of time as evidenced by his demeanor and participation in the examination.  He noted that the Veteran appears to have cognitive and psychological capacity to be employed in a situation in which contact with other individuals is minimized.  The examiner stated that the mental disorder symptoms are severe enough to interfere with occupational and social functioning.  

In light of the above clinical findings, the Board is of the view that, during the period from December 1, 2009 to May 24, 2010, the Veteran's service-connected panic disorder was productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting a 50 percent disability rating.  However, the Board notes that an evaluation in excess of 50 percent disabling is not warranted because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran reported transient suicidal and homicidal ideations, he denied any history of plans or actions in this regard.  He did not experience the kind of symptoms contemplated by the criteria for a 70 percent rating.  Although the Veteran reported that due to symptoms of anxiety he has been unable to establish and maintain a romantic relationship, he reported having a good relationship with all family members.  And, he stated that he continued to have social relationships with several individuals who he has known for 20 years, although he qualified this by saying that the relationships continued due to their understanding.  Clearly, the evidence shows reduced reliability and some problems with interpersonal relationships; however, the evidence does not suggest that this panic disorder with agoraphobia is of such severity as to warrant a rating of 70 percent or higher during the period from December 1, 2009 to May 24, 2010.  

In addition, the Board again notes that the examiner assigned a GAF score of 55.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are best characterized as moderate symptoms and are indeed consistent with a 50 percent rating.  

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the Veteran's panic disorder with agoraphobia, but the Board finds that such a rating is not warranted for the period prior to May 24, 2010.  While records show that the Veteran has had passive thoughts of suicide, he denied any plans or intents.  Moreover, he did not have symptoms such as obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  There is no indication of hallucinations, delusions, or formal thought disorder during this time period.  Thus, the evidence of record does not show occupational and social impairment with deficiencies in most areas.  

For the foregoing reasons, the evidence reflects that the Veteran's panic disorder with agoraphobia more nearly approximates the criteria and impairment warranting a 50 percent rating, but no higher, for the period from December 1, 2009 to May 24, 2010.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating must be granted to the extent indicated.  38 U.S.C.A. § 5107.  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the above, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  


II.  Legal Analysis-EED-DEA.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

With regard to the Veteran's claim for an effective date prior to May 24, 2010, for the grant of basic eligibility to Dependents' Educational Assistance benefits, the Board finds that the Veteran was found to have a permanent total service-connected disability when he was granted a 100 percent disability rating for panic disorder with agoraphobia, effective May 24, 2010.  Prior to that time, a permanent total disability was not in effect.  

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Effective dates relating to awards under 38 U.S.C.A. Chapters 30, 31, 32, 35, or 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation, unless certain exceptions are met.  38 U.S.C.A. § 5113 (West 2002).  

The Veteran claims that he is entitled to an effective date earlier than May 24, 2010, for the award of Dependents' Educational Assistance benefits because he believed that his panic disorder was of such severity that it caused a permanent total disability prior to May 24, 2010.  However, as noted in the above decision, the Veteran's panic disorder was not manifested by symptoms that warranted the assignment of a 100 percent disability rating prior to May 24, 2010.  

Because the Veteran was found to have a permanent total service-connected disability when he was awarded a 100 percent rating for panic disorder with agoraphobia effective May 24, 2010, entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance must also be effective May 24, 2010.  Although the appellant asserts that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, the regulatory criteria and legal precedent governing eligibility for the receipt of such benefits are clear and specific. The Board is bound by those criteria.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Veteran did not meet the criteria for entitlement to basic eligibility for Dependents' Educational Assistance benefits prior to May 24, 2010, because he did not have a service-connected disability rated as permanent or total prior to May 24, 2010.  The evidence fails to show any basis other than total disability for which he would be entitled to Dependents' Educational Assistance benefits.  As these criteria were not met prior to of May 24, 2010, an effective date prior to this date for the award of Dependents' Educational Assistance benefits must be denied.  Thus, May 24, 2010 is the earliest date for which such entitlement is warranted.  



ORDER

A 50 percent disability rating for panic disorder with agoraphobia, during the period from December 1, 2009 to May 24, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An effective date earlier than May 24, 2010, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





